 

| IN THE UNITED STATES DISTRICT COURT
_ FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

roe. SAH , | | | 7
TERENCE Carwiey 7 3:20-cv-a48

VS
C. Felix im his official capacity as Captain,

\ licki Moser ins her official _

Capacity as : Warvew —-

 

RATION IN SUPPORT OF MOTION TO PROCEED
IN FORMA PAUPERIS t

, am the plaintiff in the above entitled case,

In support of my motion for leavé to proceed in forma pauperis, I state that because of my poverty I am
unable to pay the initial costs of said proceeding or to give security therefore and that I believe I am
entitled to redress. In support of this motion, I declare the following responses are true.

MA

MOTION AND DECLA

L, ren c& Crawley

1. If you are receiving prison wages, state the amount:

2. if you received within the past twelve months any money form any source, explain, and state

The amount: i . yee
TAL Meney Z receiven with in She Past 12 WLS Came frre mo, gn.
ZL usp h week iy Univer 2019 wahl£ tomnfectin fo PCL Ler 2ffo, -

 

3. State the amount of money you have in a checkjng, savings, or prison account:
“Ney Aco. balance as of Lt 29 [2620 “S J 376.14, - eg +z
Fy S20 & A Ginth, fect Eietivety

4. Identify and state the value of any real estate, stocks, bonds, notes, automobiles, or other
Valuable property (excluding ordinary household furnishings and clothing) which you own:

pow 6 wn AMA AsSSLA, Whatse ey wr.

 

 

5. List the persons who are dependent upon you for support; state relationship to those persons

- And indicate how much you contribute toward their support:
ZL have twe chibreni who F seup mele yy te pecieaically Me Ano Fler Vora 202

tharc ewly Suppuvt.

I declare under penalty of perjury that the foregoing is true and correct.

SIGNED THIS _ G7M.  DAYOF_ December _, 202¢

= DW,

Platntiff’s si gnatire YA

 
